Citation Nr: 0919882	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-07 003	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine




THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1986 to March 1987 and from January 2005 to May 
2006.  He also had verified periods of active duty for 
training (ADT) and periods of inactive duty training (INADT) 
in the Army National Guard from April 1987 to December 2006.  
The verified dates are listed in the service personnel 
records associated with the claims folder.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not show that a bilateral 
hearing loss was incurred as a result of any established 
event, injury, or disease during active service, including 
periods of ADT, nor was a sensorineural hearing loss present 
to a compensable degree within one year following separation 
from service, .


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may service incurrence of an 
organic disease of the nervous system (sensorineural hearing 
loss) be presumed.  38 U.S.C.A. §§ § 101(21), (24), 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6(a), 
3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in December 2006.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in December 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include credible 
evidence of continuity and symptomatology such as pain or 
other symptoms capable of lay observation.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board finds the available evidence of record does not 
establish an event, injury, or disease related to hearing 
loss.  The available medical evidence is sufficient for an 
adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claims would not cause any prejudice to 
the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).   

Service connection shall be granted to a Veteran if the 
Veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2008)

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty. 38 U.S.C.A. § 101(21), (24) (West 2002); 38 
C.F.R. § 3.6(a) (2007). Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred in the line of duty. Id. 
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves. 38 C.F.R. § 
3.6(c) (2007). INACDUTRA includes duty other than full- time 
duty performed by a member of the Reserves or the National 
Guard of any State. 38 C.F.R. § 3.6(d) (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a Veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Hensley, 5 
Vet. App. at 158.  The threshold for normal hearing is 0 to 
20 decibels.  Id. at 157.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).
Factual Background and Analysis

In this case, the Veteran's March 1986 enlistment examination 
showed no abnormalities of the ears.  On the authorized 
audiometric evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
5
0
10
10
10

A March 1990 report of medical examination (quadrennial), 
performed during a period of INADT showed no abnormalities of 
the ears.  The examination included an audiological 
evaluation noting pure tone thresholds, in decibels, as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
5
0
LEFT
15
5
10
15
5

The Veteran's June 1994 report of medical examination 
(quadrennial), performed during a period of INADT, noted 
normal ears and included an audiological evaluation noting 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
5
10
LEFT
10
10
10
15
20

A report of medical examination dated March 1999 (periodic), 
performed during a period of INADT, showed normal ears and 
included an audiological evaluation noting pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
15
10
25
LEFT
15
10
5
20
40

The examiner noted the Veteran's hearing loss in this 
examination.  The Veteran reported ear nose or throat trouble 
during the examination, he did not note hearing loss.  

An audiogram test report from RFGH Occupational Medicine 
Program in Redington-Fairview Hospital, dated July 1999, 
noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
20
35
LEFT
5
5
15
15
50

An audiogram test report from RFGH Occupational Medicine 
Program in Redington-Fairview Hospital, dated August 2000, 
noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
15
35
LEFT
5
10
10
25
50

An audiogram test report from RFGH Occupational Medicine 
Program in Redington-Fairview Hospital, dated December 2001, 
noted pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
40
LEFT
15
10
15
30
60

In a report of medical examination for purposes of retention 
dated March 2002 and performed during a period of INADT, the 
Veteran's ears were found to be normal on examination. The 
Veteran reported no ear, nose or throat trouble and no 
hearing loss.  The audiological evaluation noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
15
40
LEFT
5
5
15
25
55

An audiogram test report from RFGH Occupational Medicine 
Program in Redington-Fairview Hospital, dated August 2002 
noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
20
35
LEFT
5
10
15
30
60

Audiogram tests from RFGH Occupational Medicine Program in 
Redington-Fairview Hospital were conducted in December and 
January 2003 respectively, but the reports note that the 
standard threshold shift Occupational Safety and Health 
Administration and  was checked incorrectly, therefore data 
from these tests has been excluded.

During an examination for entry into active service, 
performed in January 2005, authorized audiometric evaluation 
results describing pure tone thresholds, in decibels, was as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
00
20
40
35
LEFT
10
10
15
35
65

The Veteran was determined by the examiner to be non-
deployable.  

A physical profile dated February 2005 found mild to profound 
3000-8000 hertz hearing loss in the left ear.  The profile 
was noted as permanent and ordered no exposure to noise in 
excess of 85 decibels  or weapon fire without the use of 
properly fitted hearing protection.  The profile additionally 
required an annual hearing test.  

In an April 2006 chronological record of medical care, the 
Veteran was found to have tinnitus with chronic noise 
exposure.  On an authorized audiometric evaluation, conducted 
prior to separation from active service, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
55
60
LEFT
10
20
45
55
45

The examiner recommended combat arms earplugs.

VA medical center outpatient notes dated August 2006 noted no 
changes in the Veteran's hearing, and no tinnitus, vertigo, 
earaches, infection or discharge.  The examiner further noted 
that the Veteran's ears had a normal pinna and unremarkable 
tympanic membranes.  The examiner found the Veteran's hearing 
satisfactory to normal spoken voice.  

An audiogram test report from RFGH Occupational Medicine 
Program in Redington-Fairview Hospital, dated September 2006, 
noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
50
50
LEFT
10
20
40
60
65

An audiogram test report from RFGH Occupational Medicine 
Program in Redington-Fairview Hospital, dated October 2006, 
noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
50
45
LEFT
15
20
40
60
65

In VA medical center notes dated July 2007, the examiner 
noted that the Veteran had significant hearing loss and that 
he would request an audiological examination.

In a VA examination dated March 4, 2007, audiological 
evaluation was conducted noting pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
45
45
LEFT
5
15
30
50
65

The VA examiner reviewed the Veteran's claims file.  The 
examiner remarked that the Veteran's chief complaint was that 
he had difficulty understanding what people said in 
background noise.  The examiner noted a negative history of 
tinnitus, dizziness, balance difficulties, vertigo, earaches, 
ear infections, drainage and a negative family history for 
hearing loss.  The Veteran stated that before entering the 
service he worked in a woolen mill for approximately three 
years, a paving company for approximately ten years and the 
highway department for approximately nine years.  The Veteran 
stated that he wore hearing protection in each of his 
occupational settings.  The Veteran also reported that he was 
in the National Guard from 1986 to 2007.  The Veteran stated 
that he was a welder for approximately five years and that he 
wore hearing protection.  The Veteran additionally stated 
that he worked in a kitchen with noisy fans for approximately 
16 years without wearing any hearing protection and that 
periodically he was on the rifle range in the National Guard 
and reported that he wore hearing protection.

The Veteran reported that when he was active for 
approximately sixteen months, he spent about twelve months in 
Iraq where he was near detonations and where he wore hearing 
protections periodically.  He added that he was around noise 
generators for approximately four months without any hearing 
protection.  The Veteran stated he was also on the rifle 
range frequently in Iraq and used hearing protection.  The 
Veteran stated that he hunted, periodically wearing hearing 
protection.  

The examiner provided a diagnosis of  right ear hearing 
sensitivity within normal limits from 500 hertz to 2000 hertz 
with  moderate sensorineural hearing loss present at 3000 and 
4000 hertz.  The examiner provided a diagnosis of left ear 
hearing sensitivity within normal limits at 500 and 1000 
hertz with there being a mild sloping to moderately severe 
sensorneural hearing loss from 200 hertz to 4000 hertz.

In an opinion based on the March 4, 2007 examination dated 
March 27, 2007, the VA examiner reviewed the Veteran's claims 
file before making an opinion.  The examiner noted that the 
Veteran's hearing was within normal limits during his March 
1986 enlistment exam.  The examiner noted that the first 
indication of a slight significant change in hearing was 
dated March 3, 1990.  An examination dated February 6, 1994 
showed that the Veteran's hearing continued to deteriorate 
primarily in the left ear and an examination before 
deployment dated January 31, 2005 showed significant hearing 
loss in both ears.  The examiner noted that during this time 
the Veteran appeared to have had some exposure to noise in 
the National Guard.  The examiner reported that the Veteran 
also had a significant exposure history, in terms of working 
in a woolen mill, a paving company and the highway 
department.

The examiner found that it was less likely as not that the 
Veteran's hearing loss would solely be due to his military 
noise exposure.  The examiner said that in fact, the greatest 
preponderance of noise appeared to have occurred 
occupationally.  The examiner noted that there was a slight 
change in the Veteran's hearing sensitivity from a January 
2005 exam conducted before deployment.  He stated that given 
the slightness of the change, the significant hearing loss 
present before that examination with significant noise 
exposure, and that the minimal noise exposure the Veteran 
appeared to have had in service, it was less likely as not 
that the Veteran's noise exposure in Iraq caused the 
worsening in hearing but more likely that the slight 
worsening in the Veteran's hearing was due to natural 
progression.  

In a February 2008 substantive appeal VA-9 form, the Veteran 
stated that the VA had given him hearing aids so that he 
could hear.  The Veteran remarked that his audiologist 
treated him like a child because he was late when he could 
not find the right room.  The Veteran remarked that he did 
not need to be treated in that way.

Based upon the evidence of record, the Board finds that the 
Veteran's bilateral hearing loss was not incurred as a result 
of any established event, injury, or disease during active 
service.  Although the Veteran's audiology examinations 
clearly show a deterioration of his hearing, there is no 
probative evidence that the Veteran's hearing loss occurred 
as a result of his service.  The initial indication of a 
hearing loss was noted in March 1990, during an examination 
for INADT.  It was not, at that time, shown to be the result 
of acoustic trauma (injury).  Additional audiometric 
examinations performed during periods of INADT and as part of 
examination for civilian employment show increased 
sensorineural hearing loss over the years.  Again, none of 
the examiners related the hearing loss to active military 
service.  The Veteran's exposure to noise as he reported it 
during his March 2007 examination is substantial.  The 
Veteran was employed in a woolen mill for approximately three 
years, a paving company for approximately ten years and the 
highway department for approximately nine ears.  The Veteran 
stated that he wore hearing protection in each of his 
occupational settings however, the Board notes the Veteran's 
continuous exposure to noise in each of these settings.  

The Veteran reported that he was in the National Guard from 
1986 to 2007.  The Veteran stated that he was a welder for 
approximately five years and that he wore hearing protection.  
The Veteran additionally stated that he was on the rifle 
range in the National Guard and reported that he wore hearing 
protection.  The Veteran also stated during his examination 
that he went hunting and only periodically used hearing 
protection. The Veteran reported that when he was active for 
approximately sixteen months, he spent about twelve months in 
Iraq where he was near detonations and where he wore hearing 
protections periodically.  The Board notes that in February 
2005 the Veteran's ears were examined and the Veteran's 
physical profile stated that he was not to be exposed to 
noise in excess of 85 decibels or weapon fire without the use 
of properly fitted hearing protection

Upon examining the Veteran's March 4, 2007 audiological 
examination, his interview with that VA examiner and his 
claims file, an examiner on March 27, 2007, concluded that 
given the Veteran's extensive occupational noise exposure, it 
was less likely as not that the Veteran's hearing loss was 
solely be due to his military noise exposure.  The examiner 
said that the greatest preponderance of noise appeared have 
occurred occupationally.  The examiner noted a change in 
Veteran's hearing sensitivity from a January 2005 exam 
conducted before deployment stated that it was less likely as 
not that the Veteran's noise exposure in Iraq caused the 
worsening in hearing but more likely that the slight 
worsening in  the his hearing was due to natural progression.  
The Board finds that the Veteran's hearing loss was not 
incurred as a result of any established event, injury, or 
disease during active service.  

While the Veteran may sincerely believe that he has hearing 
loss and tinnitus as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  In 
addition, the Veteran has not provided any medical 
documentation to refute the opinion of the March 2007 VA 
examiner.  Therefore, the claim for entitlement to service 
connection for a bilateral hearing loss must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims.


ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


